Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-7 and  9-12 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Entry et al (US 8,642,507). No distinction is seen between the process and composition disclosed by Entry et al, and that recited in applicant’s claims. Entry et al disclose a fertilizer formulation comprising at least one metal compound and a high ionic exchange matrix comprising lignin or cellulose. (See col. 3, lines 6-15.) The lignin and cellulose disclosed by Entry et al would comprise phenolic hydroxyl moieties, aliphatic hydroxyl moieties and would constitute a network of polymers and be insoluble in water, to no less extent than would the lignin and cellulose carriers disclosed in applicant’s specification.  Entry et al further disclose in the paragraph bridging columns 16 and 17 that the metal compound may be magnesium sulfate or magnesium nitrate. The magnesium sulfate and magnesium nitrate disclosed by Entry et al would be soluble in the presence of water to no less extent than would the salts of the elements disclosed in applicant’s specification, and the association between the lignin or cellulose and the magnesium would be labile in response to biological demand and the lability of the association in the presence of water would be less than the lability of the association in response to biological demand, to no less than extent that would an association between the lignin or cellulose and the magnesium disclosed in applicant’s specification.  In any event, it would be obvious to provide magnesium sulfate or magnesium nitrate as the metal compound in the composition of Entry et al, since Entry et al would suggest the same in the paragraph bridging columns 16 and 17. Regarding claims 2 and 3, the metal compounds of Entry et al would include covalent bonding to no less extent than would the metal compounds recited in applicant’s claims. Regarding claims 4 and 5, the micronutrients disclosed in the paragraph bridging columns 16 and 17 of Entry et al would possess the characteristics recited in these claims to no less extent than would the micronutrients disclosed in applicant’s specification. Regarding claim 7, Entry et al disclose in the paragraph bridging columns 16 and 17 that the metal compound may include such micronutrients as copper and iron. Regarding claims 9 and 10, Entry et al disclose at col. 14, lines 25-36 that the micronutrients may be present in an amount of 4 weight percent. Regarding claims 11 and 12, the composition disclosed by Entry et al would possess the characteristics recited in these claims to no less extent than would the composition disclosed in applicant’s specification, since the composition of Entry et al entails the same components as the composition recited in applicant’s claims. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Entry et al. Entry et al is relied upon as discussed hereinbefore. It would be obvious to provide a carrier comprising about 0.2% to about 40% (w/w) lignin and about 60% to about 98.8% (w/w) cellulose as the carrier in the composition of Entry et al, since Entry et al suggest at col. 6, lines 53-60 that the high ionic exchange matrix may include a combination of lignin and cellulose, and it would be within the level of skill of one of ordinary skill in the art to determine suitable proportions of the lignin and cellulose.
Claims 30-34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Entry et al in view of Shukla et al (US 6,767,565). Entry et al disclose a method for adding a metal salt to lignin, the salt being soluble in water, and wherein the lignin and the metal of the salt for an association. (See col. 3, lines6-15.) The difference between the process disclosed by Entry et al, and that recited in claims 30-34, 36 and 38, is that Entry et al do not disclose that a base should be added to the lignan in a solvent to deprotonate hydroxyl moieties. Shukla et al disclose a method for producing lignan wherein an adsorbed lignan complex is eluted with aqueous alcohol wherein any suitable alkali reagent is added prior to drying the lignin. (See col. 6, lines 4-11 and 46-63.) It would be obvious to form the lignin used in the process of Entry et al by the process disclosed by Shukla et al., which includes the step of adding a base to the lignin. One of ordinary skill in the art would be motivated to do so, since Entry et al disclose at col. 21, lines 48-51 that any method known in the art can be used for preparing lignin for purposes of formulating the matrix component of the fertilizer formulation, which would include the process of Shukla et al.  Regarding claims 31 and 32, the metal compounds of Entry et al would include covalent bonding to no less extent than would the metal compounds recited in applicant’s claims. Regarding claim 33, it would be obvious to employ triethylamine or sodium bicarbonate as the base in the process of Shukla et al, since Shukla net al disclose at col. 6, lines 57-59 that any suitable alkali reagent can be used to adjust the pH. Regarding claims 34 and 36, it would be within the level of skill of one of ordinary skill in the art tom determine a suitable amount of base to add to the lignin in the process of Entry et al. Regarding claim 38, it would be obvious to isolate the composition of Entry et al by any known or conventional manner, such as filtering, washing and drying.
Claim 37 is objected to as based on a rejected parent claim, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter: Entry et al (US 8,642,507) discloses a method for adding a metal salt to lignin, the salt being soluble in water, and wherein the lignin and the metal of the salt for an association. (See col. 3, lines6-15.) Entry et al do not disclose that a base should be added to the lignan in a solvent to deprotonate hydroxyl moieties. Shukla et al (US 6,767,565) discloses a method for producing lignan wherein an adsorbed lignan complex is eluted with aqueous alcohol wherein any suitable alkali reagent is added prior to drying the lignin. (See col. 6, lines 4-11 and 46-63.) It would be obvious to form the lignin used in the process of Entry et al by the process disclosed by Shukla et al, which includes the step of adding a base to the lignin. One of ordinary skill in the art would be motivated to do so, since Entry et al disclose at col. 21, lines 48-51 that any method known in the art can be used for preparing lignin for purposes of formulating the matrix component of the fertilizer formulation, which would include the process of Shukla et al.  However there is no teaching, disclosure or suggestion in either Entry et al or Shukla et al to heat the composition of Entry et al to about 80 C following addition of the salt. Nor would there be any motivation from the prior art to do so. Accordingly claim 37 is not rejected over Entry et al in view of Shukla et al.
Payack (US 5,210,230) is made of record for disclosing a process for preparing lignan. 
Thompson (US 2014/0235438) is made of record for disclosing a composition comprising lignin and micronutrients in Paragraphs [0008] and [0038].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736